HELD BY THE COURT; That the claimants cannot, on exceptions, test the justness of the decree. That the credibility and reliability of the witnesses on the reference cannot be investigated on exception, unless the objections rest wholly on questions of law. That on the decree the libelant is entitled to interest on the actual damages occasioned to the vessel and cargo. That though there is great disparity in the estimates by the witnesses of the value of the vessel, ranging from $000 to $3,000, the court must hold the finding of the commissioners to be substantially correct. Exceptions overruled.